Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of the Claims 
Claims 1, 32-33 are presented for examination on the merits.
Priority
This application claims benefit of provisional application of 60/960,112 (filed on 9/17/2007) and claims benefit of 61/123,280 (filed 4/7/2008).  

Amendment to specification is accepted.

Maintenance of Rejections (including modification due to amendments):

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1 and 32-33 are rejected under 35 U.S.C. 102(b) as being anticipated by Zhang (2004, previously cited).
Zhang teaches detection of DNA by an electrochemical assay with ambient O2 as the substrate (page 4093, right column, 2nd full paragraph) using bilirubin oxidase conjugated detection oligonucleotide sequence (page 4094, right column, Scheme 1 and 1st paragraph) that recognizing target sequences (page 4094, right column, 3rd paragraph) in solution and incubating with ambient O2 as the substrate in testing tube (page 4095, right column, 3rd paragraph).
For Claim 1, Zhang teaches an assay for the detection of target DNA sequence in solution (liquid sample) comprises: a first capture moiety: detection sequence complexed/ substrate for oxidase reaction that release electrons; wherein the system detects the releasing of electrons from the enzymatic reaction (page 4094, left column, 4th paragraph++, page 4095, right column, 3rd paragraph++);
For Claims 32-33, Zhang teaches the system can detect the presence of the electron (detects directly said released electrons) generated from the bilirubin oxidase reaction directly by measuring O2 electroreduction current (page 4095, right column, 3rd paragraph, lines 9-10), therefore the measured current is the direct read out of the current changes due to electron transfer of the enzymatic reaction.

Response to Argument
Applicant’s arguments filed 3/3/2021 have been fully considered but they are not persuasive.
Applicant argued that the cited reference requires an additional input of electricity to the system before the electrons generated by the reaction described are detected and that the current generated by releasing electrons due to digestion of the substrate through the redox reaction is not being measured.
It is the examiner’s position that claim 1 as written drawn to device (defined by its components) that requires the detection of electric potential or current due to release of electrons from the enzyme and substrate interaction (no specific component of the claimed system direct to the direct measurement of current generated by releasing electrons due to digestion of the substrate through the redox reaction is claimed), which does not exclude the supply of external electricity to the system. Zhang teaches the claimed system as described above including detecting the release of electrons as a consequences of a reaction triggered/caused by the redox reaction between the enzyme/substrate complexed with the capture moiety.
Applicant argued that the system of Zhang is different than what is claimed because the redox enzyme must be complexed with the capture moiety as claimed.
It is the examiner’s position that “complexed” is not claimed/defined to be distinct from the teaching of Zhang, and Zhang teaches detection sequence as a first capture moiety complexed/conjugated with bilirubin oxidase/as redox reaction enzyme (page 4094, right column, Scheme 1 and 1st paragraph).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 32-33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1 and 5 of co-pending US application No. 12212007. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to an assay system comprises a capture moiety, a substrate and a circuit, whereas the co-pending application also claims a second capture moiety, therefore the system of instant application is rendered obvious of the co-pending application.
  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Argument
Applicant’s arguments filed 3/3/2021 have been fully considered but they are not persuasive.

It is the examiner’s position that claims 1 and 5 of ‘007 (as filed on 1/30/2021) direct to an assay system comprising a first capture moiety that complexed with an enzymatic redox reaction component/enzyme, a substrate and a circuit, which overlaps with all the component as claimed in the instant application wherein claim 1 of ‘007 also include a second capture moiety, therefore the system of instant application is rendered obvious of the co-pending application.

Conclusion
No claim is allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/BIN SHEN/Primary Examiner, Art Unit 1653